Atkinsow, J.
1. Upon a prosecution for simple larceny, proof that the thing stolen was of some value is indispensable to a legal conviction. Lane v. State, 113 Ga. 1040, and cit. In this case, there being no evidence whatever upon the subject of value, there could not have been a legal conviction; and hence the verdict was without evidence to support it, and a new tidal should have been granted.
2. A new trial being required under the ruling made in the first headnote, the other questions made in this ease (there being no complaint of any , ruling of the court upon questions of law) will not be considered.

Judgment reversed.


All the Justices concur.

Indictment for simple larceny. Before Judge Lewis. Jasper superior court. November 29, 1905.
The indictment was for the larceny of a cow, alleged therein to be of the value of five dollars. The motion for a new trial was on the grounds that the verdict was contrary to law and the evidence.
O. M. Dulce and W. T. Kelly, for plaintiff in error.
J. E. Pottle, solicitor-general, contra.